Name: Commission Regulation (EC) NoÃ 789/2007 of 4 July 2007 amending, for the eleventh time, Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: criminal law;  civil law;  United Nations;  political geography;  international affairs;  social affairs
 Date Published: nan

 5.7.2007 EN Official Journal of the European Union L 175/27 COMMISSION REGULATION (EC) No 789/2007 of 4 July 2007 amending, for the eleventh time, Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP on further measures in support of the effective implementation of the mandate of ICTY (2). Council Decision 2007/449/CFSP (3) of 28 June 2007 implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 July 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 315, 14.10.2004, p. 52. (3) OJ L 169, 29.6.2007, p. 75. ANNEX The following persons shall be removed from Annex I to Regulation (EC) No 1763/2004: 1. Tolimir, Zdravko. Date of birth: 27.11.1948. 2. Djordjevic, Vlastimir. Date of birth: 1948. Place of birth: Vladicin Han, Serbia and Montenegro. Nationality: Serbia and Montenegro.